Title: From George Washington to John Paul Jones, 22 July 1787
From: Washington, George
To: Jones, John Paul



Sir,
Philadelphia 22d July 1787.

I avail myself of the liberty you have been so obliging as to give me, to trouble you with the care of the enclosed packet. It was my intention to have added to this trouble by encreasing the number of my letters, but business has prevented; let me pray therefore that you will do me the honor to present me, in affectionate terms to the Marqs de la Fayette, and assure him, that though hurried, I should not have slipped so favourable an opportunity of writing to him, if the business of the Convention (for I have nothing else new, to offer him) could have been communicated in the present unfinished state of it. To the Count de Rochambeau, Marqs de Chastellux & others, with whom I have the honor of a particular acquaintance, I tender my best regards—I wish you a pleast Voyage, & the attainment of the objects of it. I have the honor to be Sir Yr Most Obedt Hble Servt

Go: Washington

